Campbell, J.,
delivered the opinion of the court.
The single question presented by this case is, whether, under the act of April 17, 1873, p. 79 of pamphlet acts, a landlord, who reserved rent payable in money, and not in part of the crop, had a lien on the crop by virtue of the contract of renting.
A careful consideration of the several statutes in pari materia induces us to answer this question in the negative. The language employed in the statute is not broad enough to embrace rent payable in money. The words “interest” and “share” are regarded as equivalent.

Judgment reversed.